
	
		II
		111th CONGRESS
		2d Session
		S. 3904
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Brownback introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To further continued economic viability in the
		  communities on the High Plains by promoting sustainable groundwater management
		  of the Ogallala Aquifer.
	
	
		1.Short titleThis Act may be cited as the
			 High Plains Groundwater Resource
			 Conservation Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)a reliable source
			 of groundwater is an essential element of the economy of the communities on the
			 High Plains;
				(2)the High Plains
			 Aquifer consists largely of the Ogallala Aquifer with small components of other
			 geologic units;
				(3)the High Plains
			 Aquifer experienced a dramatic decline in water table levels in the latter half
			 of the 20th century;
				(4)the decline in
			 water table levels is especially pronounced in the Southern Ogallala Aquifer,
			 with areas in the States of Kansas, New Mexico, Oklahoma, and Texas
			 experiencing declines of over 100 feet from 1950 to 2007;
				(5)(A)the saturated thickness
			 of the High Plains Aquifer has declined by over 50 percent in some areas;
			 and
					(B)the percentage of the High Plains
			 Aquifer that has a saturated thickness of 100 feet or more declined from 54
			 percent to 51 percent in the period from 1980 to 2007;
					(6)the decreased
			 water levels in the High Plains Aquifer coupled with higher pumping lift costs
			 raise concerns about the long-term sustainability of irrigated agriculture in
			 the High Plains;
				(7)hydrological
			 modeling by the United States Geological Survey indicates that in the context
			 of sustained high groundwater use in the surrounding region, reductions in
			 groundwater pumping at the single farm level or at a local level of up to 100
			 square miles, have a very time-limited impact on conserving the level of the
			 local water table, thus creating a disincentive for individual water users to
			 invest in water conservation measures;
				(8)incentives must
			 be created for conservation of groundwater on a regional scale, in order to
			 achieve an agricultural economy on the High Plains that is sustainable;
			 and
				(9)for water
			 conservation incentives to function, Federal, State, tribal, and local water
			 policymakers, and individual groundwater users must have access to reliable
			 information concerning aquifer recharge rates extraction rates, and water table
			 levels at the local and regional levels on an ongoing basis.
				(b)PurposeThe
			 purpose of this Act is to promote groundwater conservation on the High Plains
			 in order to extend the useable life of the High Plains Aquifer.
			3.High Plains
			 Aquifer Groundwater Conservation Incentives ProgramThe Food Security Act of 1985 is amended by
			 inserting after section 1240R (16 U.S.C. 3839bb–5) the following:
			
				1240S.High Plains
				Aquifer Groundwater Conservation Incentives Program
					(a)DefinitionsIn
				this section:
						(1)High
				PlainsThe term High Plains means the approximately
				174,000 square miles of land surface overlying the High Plains Aquifer in the
				High Plains Aquifer States.
						(2)High Plains
				AquiferThe term High Plains Aquifer is the
				groundwater reserve depicted as Figure 1 in the United States Geological Survey
				Professional Paper 1400–B, entitled Geohydrology of the High Plains
				Aquifer in Parts of Colorado, Kansas, Nebraska, New Mexico, Oklahoma, South
				Dakota, Texas, and Wyoming.
						(3)High Plains
				Aquifer StatesThe term High Plains Aquifer States
				means the States of Colorado, Kansas, Nebraska, New Mexico, Oklahoma, South
				Dakota, Texas, and Wyoming.
						(4)ProgramThe
				term Program means the High Plains Aquifer Groundwater
				Conservation Incentives Program described in subsection (b)(1).
						(b)Program
						(1)In
				generalFor each of fiscal years 2011 through 2020, the Secretary
				shall offer to enter into contracts with producers in the High Plains Aquifer
				States through a High Plains Aquifer Groundwater Conservation Incentives
				Program in accordance with this section.
						(2)GoalThe
				goal of the Program shall be to achieve significant per-acre savings of the
				groundwater resources of the High Plains Aquifer.
						(c)Participation
						(1)In
				generalThe Secretary shall ensure, to the maximum extent
				practicable, that producers on land drawing water from the High Plains Aquifer
				throughout the High Plains region shall have an opportunity to participate in
				the Program.
						(2)PriorityThe
				participation of producers in areas experiencing significant aquifer level
				declines shall be given a priority.
						(d)Transfer of
				water rightsA producer on land drawing water from the High
				Plains Aquifer who agrees, beginning on the date on which the producer enters
				into a contract under this section with the Secretary, not to irrigate all or
				part of the land and to transfer the water rights of the producer for the
				nonirrigated land to the applicable High Plains Aquifer State shall be eligible
				for incentive payments in accordance with this section.
					(e)Payments
						(1)In
				generalIn exchange for an agreement not to irrigate all or part
				of land described in subsection (d), the Secretary shall make 1 or more
				incentive payments to a producer (as determined under paragraph (2)) in an
				amount equal to the difference between, as determined by the Secretary—
							(A)the average
				amount of payments that the producer received under title I of the Food,
				Conservation, and Energy Act of 2008 (7 U.S.C. 8701 et seq.) on the land when
				irrigating the land, as determined using the average amount of payments
				received by the producer for the 10 most recent crop years preceding the date
				of the Program contract; and
							(B)the amount of
				payments that the producer would be expected to receive under title I of that
				Act on the land after conversion to dryland production for those 10 most recent
				crop years.
							(2)FormIn
				exchange for an agreement described in subsection (d), a producer may elect to
				receive—
							(A)1 lump-sum
				incentive payment for the entire term of the agreement in the amount determined
				under paragraph (1); or
							(B)annual incentive
				payments for each year of the agreement that total, in the aggregate, the
				amount determined under paragraph (1).
							(f)Modifications
				or termination of contracts
						(1)Voluntary
				modification or terminationThe Secretary may modify or terminate
				a contract entered into with a producer under this section if—
							(A)the producer
				agrees to the modification or termination;
							(B)the Secretary
				determines that the modification or termination is in the public
				interest.
							(2)Involuntary
				terminationThe Secretary may terminate a contract under this
				section if the Secretary determines that the producer violated the
				contract.
						(g)Duties of
				producersTo receive incentive payments described in subsection
				(e), a producer shall agree—
						(1)to transfer water
				rights under subsection (d);
						(2)to implement
				required practices as agreed to in the contract with the Secretary; and
						(3)to comply with
				such additional conditions as the Secretary determines are necessary to carry
				out this section.
						(h)Limitation of
				paymentsThe total amount of payments paid to any 1 producer
				under this section may not exceed $50,000.
					(i)State
				administrationOn application by a High Plains Aquifer State, and
				approval by the Secretary, the Secretary may provide funding on an annual basis
				to the State to carry out, in lieu of the Secretary, the activities described
				in this section.
					(j)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall use to carry
				out this section such sums as are
				necessary.
					.
		
